         Case 1:18-cr-00882-LTS Document 203
                                         202 Filed 06/11/20
                                                   06/10/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                    June 10, 2020

BY ECF
The Honorable Laura T. Swain
United States District Judge
Southern District of New York                     MEMO ENDORSED
500 Pearl Street
New York, New York 10007

       Re:     United States v. Hong Nae Yi, a/k/a “Diane Yi,” S1 18 Cr. 882 (LTS)

Dear Judge Swain:

         The Government respectfully submits this letter regarding scheduling in the above-
captioned matter. On October 11, 2019, the defendant entered a guilty plea, and sentencing is
currently scheduled for June 18, 2020, at 11:00 a.m. The parties have conferred regarding
proceeding with sentencing at this time in light of the ongoing public health emergency stemming
from the COVID-19 pandemic, including regarding the possibility of a videoconference or
teleconference sentencing. The defense has informed the Government that the defendant does not
consent to proceeding by videoconference or teleconference at this time. The parties also
respectfully submit that the sentencing in this case can “be further delayed without serious harm
to the interests of justice.” See Coronavirus Aid, Relief, and Economic Security Act, §
15002(b)(2); see also Standing Order on Video Teleconferencing and Telephone Conferencing for
Criminal Proceedings in this District entered by Chief Judge McMahon on March 30, 2020.
Accordingly, the parties respectfully request that the Court adjourn sentencing to a date at which
it is anticipated that public health conditions will permit an in-person sentencing proceeding.

                                                    Respectfully submitted,
The sentencing is adjourned to
                                                    GEOFFREY S. BERMAN
September 10, 2020, at 11:00 a.m.
                                                    United States Attorney for
and the related deadlines are                       the Southern District of New York
modified accordingly. DE# 202 resolved.
SO ORDERED.
6/11/2020                                       By: __________________________
/s/ Laura Taylor Swain, USDJ                        Thane Rehn
                                                    Elinor Tarlow
                                                    Assistant United States Attorneys
                                                    (212) 637-2354 / 1036

cc: Christopher Richard Lynn, Esq., and Daniel D. Kim, Esq. (via ECF)
